Wilde, J.
The question in this case is, whether the title of Elizabeth Doane passed to the tenant by her last will and testament, or descended to her heirs at law. Her will was made prior to the revised statutes, and the land demanded was purchased by her afterwards. The demandants contend that the Rev. Sts. c. 62, § 3, do not apply to a will previously made. But we think there is no sufficient reason for this limited construction of the statute. The object of the statute was to obviate an inflexible rule of the existing law, which had been found to operate injuriously, by defeating, not unfrequently, the intention of the testator, however clearly expressed; and there seems to be no good reason why the provision should not apply as well to wills made before as to those made after the statute, when the will had not taken effect, before that time, by the death of the testator. That the legislature had the constitutional power to enact such a Jaw is not to be denied; and we think that such was their intention. The language is general, and not restricted in its application to wills made after the statute. In the next *175section there is such an express restriction; which is, we think, a strong indication of the intention of the legislature not to make a like restriction in the former section.
The remaining question is, whether it appears “ clearly and manifestly ” by the will that all the property, which the testatrix possessed at the time of her death, was intended by her to pass by her will.
We think it is generally true, that when a will purports to dispose of the testator’s whole estate or property, the intention is to dispose of all the estate or property, of which the testator may be the owner at the time of his death; and that such intent would be inferred, unless something in the will should be opposed to such an inference. In the present will, nothing opposed to such an inference is to be found; but, on the contrary, it is confirmed by the disposition made of the trust fund. It was manifestly the intention of the testatrix to give her whole property to her nephew W. H. Sheafe, and his children, and that he should have only the income, and that, at his death, the property should be divided among his children; and for this purpose the property was given to trustees. It is manifest, therefore, that the testator did not intend to die intestate as to any of her property. And there is no reason to suppose that her intention was changed when she purchased the demanded premises in 1840. We have therefore no doubt that they passed, by her will, to the tenant.

Demandants nonsuit.